IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON

                 STATE OF TENNESSEE v. SCOTTY E. MURPHY

                  Direct Appeal from the Criminal Court for Hardin County
                            No. 7799 C. Creed McGinley, Judge



                    No. W1999-00728-CCA-R3-CD - Decided June 30, 2000



The defendant appeals his convictions by a Hardin County jury of violating the Habitual Motor
Vehicle Offender Act, felony evading arrest, felony reckless endangerment, and reckless driving.
The defendant now contends that the evidence was insufficient for a rational trier of fact to find
beyond a reasonable doubt that the defendant was the individual who committed these offenses. We
affirm the judgment of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed.

RILEY, J. delivered the opinion of the court, in which TIPTON and GLENN, JJ. joined.

Guy T. Wilkinson, District Public Defender; and Richard W. DeBerry, Assistant District Public
Defender, Savannah, Tennessee, for the appellant, Scotty E. Murphy.

Paul G. Summers, Attorney General and Reporter; Clinton J. Morgan, Assistant Attorney General;
G. Robert Radford, District Attorney General; and John W. Overton, Assistant District Attorney
General, for the appellee, State of Tennessee.



                                             OPINION

                                               FACTS

        On August 22, 1997, at 5:20 p.m. an officer with the Tennessee Highway Patrol met a small
black truck that was speeding. The officer turned his blue lights on prior to passing the truck on the
road. The officer stopped, made a u-turn and proceeded to go after the truck. The officer saw soot
being expelled from the exhaust pipe of the truck as the defendant accelerated tying to evade arrest.
During the chase the officer clocked the defendant in excess of 100 miles per hour. As the defendant
continued to try to evade arrest, he passed several vehicles and nearly collided head-on with a vehicle
in the oncoming lane. The driver of the vehicle in the oncoming lane was forced to drive off the road
to avoid the collision.
         At the end of the chase the defendant pulled into the driveway of a friend’s house, at which
point the officer was only about two car lengths behind him. The defendant then jumped out of his
vehicle and immediately ran toward the woods. After the officer got out of his patrol car, and before
the defendant disappeared into the woods, the defendant turned and looked directly at the officer.
The officer knew the defendant from a prior arrest and immediately identified him as the driver of
the truck. After the defendant fled into the woods, the officer looked inside the abandoned truck.
In the truck the officer found some unopened mail addressed to the defendant. The defendant was
subsequently arrested.


                                             ANALYSIS

       The defendant contends that the evidence is insufficient to support his convictions.
Specifically, the defendant contends that the evidence does not prove beyond a reasonable doubt that
he was the driver of the car. We disagree.

A.      Standard of Review

        In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). A jury verdict approved by the trial
judge accredits the state's witnesses and resolves all conflicts in favor of the state. State v. Bigbee,
885 S.W.2d 797, 803 (Tenn. 1994). On appeal, the state is entitled to the strongest legitimate view
of the evidence and all legitimate or reasonable inferences which may be drawn therefrom. Id. This
Court will not disturb a verdict of guilt due to the sufficiency of the evidence unless the defendant
demonstrates that the facts contained in the record and the inferences which may be drawn therefrom
are insufficient, as a matter of law, for a rational trier of fact to find the accused guilty beyond a
reasonable doubt. State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App. 1996). Accordingly, it is
the appellate court's duty to affirm the conviction if the evidence, viewed under these standards, was
sufficient for any rational trier of fact to have found the essential elements of the offense beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
2789, 61 L. Ed. 2d 560 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994).

B.      Sufficiency of the Evidence

         During trial the defendant raised as his sole defense the issue of identity. At trial an officer
testified that he saw the defendant when the defendant passed him on the road and again when the
chase ended in the driveway of a friend’s house. The officer testified that he clearly identified the
defendant when the chase ended, prior to him fleeing into the woods. The officer testified that he
knew the defendant because he had arrested him on a prior occasion. The officer also testified that
after he identified the defendant as the driver of the truck, he looked inside the truck and found
unopened mail addressed to the defendant.

        The defendant testified he was in Memphis working that at the time the offenses were


                                                  -2-
committed. The defendant introduced into evidence a motel receipt from Memphis. However, it
does not establish the defendant’s actual presence in Memphis on the night in question.
Additionally, testimony from the defendant’s ex-girlfriend was presented in support of his alibi.
However, the defendant’s ex-girlfriend testified that she could not remember specific dates that they
were in Memphis.

        The question of identity is a question of fact left to the trier of fact to resolve. State v.
Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982). Sufficient evidence was presented at trial
for a rational trier of fact to conclude that the defendant was the driver of the truck.


                                         CONCLUSION

       Based upon our review of the trial record, the judgment of the trial court is affirmed.




                                                -3-